Citation Nr: 1442076	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  06-03 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bicipital tendonitis of the left shoulder, with history of fracture, status post rotator cuff repair, with arthritis and muscular ligamentous residuals (hereinafter, "left shoulder disability").


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1962 to May 1964, with additional reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In an April 2008 decision, the Board reopened and denied a previously disallowed claim for service connection for a left shoulder disability.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2009, the Court issued a memorandum decision vacating and remanding the Board's decision with respect to that issue.

In November 2010, the Board remanded the case to afford the Veteran the opportunity to testify at a Board hearing.  In June 2012, the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript is of record.  

In August 2012, the Board again remanded the current issue for additional development.  The case has now returned to the Board for further appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, it finds that, in view of the differing facts relied on by prior VA examiners, none of which were fully accurate, an additional medical opinion is necessary prior to adjudication of the Veteran's claim.

The Veteran's service treatment records document an April 1963 fall during which he incurred a contusion of the left shoulder.  The next day, the Veteran reported muscle pain in his left shoulder, but no bone pain.  During reserve training in July 1965, the Veteran reported that he was experiencing shoulder pain stemming from   a fall one year prior when he was in the Army.  A July 1965 x-ray revealed no evidence of fracture or bony abnormality, and an orthopedist diagnosed the Veteran with bicipital tendonitis.

Post-service medical records indicate that the Veteran was treated for a fractured right humerus he incurred in August 1972 after falling from a ladder while working.  An undated statement from a private physician noted that the Veteran was treated in 1969 for a sprained knee and shoulder, but did not specify which shoulder.  During treatment in January 1981, the Veteran reported a sore left shoulder for six years and indicated he had been told he had bursitis in the past.  The Veteran also noted that he used his shoulders performing construction work each day.  In November 1982, the Veteran reported pain in his left shoulder for four months following a fracture in August 1982.  Physical examination of the left shoulder revealed tenderness near the acromioclavicular junction.  In December 1982, the Veteran again presented reporting a left shoulder fracture approximately two months prior.  He was diagnosed with a left shoulder fracture by history and early frozen shoulder, and informed that he needed to see an orthopedist.  In June 1984, the Veteran reported that he dislocated his left shoulder in 1982.  A July 1984 x-ray study of    the shoulder noted that an acute buckling cortex, suspected to be due to old post traumatic change, could not be definitely ruled out.  No other fracture or dislocation was identified.

In October 1988, the Veteran presented for treatment with left shoulder pain, stating he had experienced a popping sensation and pain since falling down an elevator shaft in service.  An x-ray study revealed narrowing of the acromioclavicular and humero-glenoid joints, with no evidence of fracture.  The Veteran was diagnosed with degenerative arthritis.  A rotator cuff tear was also identified, and the Veteran underwent reparative surgery in November 1988.

The Veteran has been afforded multiple VA examinations to date.  An April 2005 examiner noted the Veteran's 1963 shoulder injury during service, his 1965 diagnosis of tendonitis, and his complaints of left shoulder pain in January 1981   and November 1982, but did not discuss the Veteran's report of trauma to his left shoulder in 1982.  A May 2005 examiner noted that the Veteran stated he recalled falling off of a truck and suffering a muscular strain of his left shoulder in 1963.  He diagnosed the Veteran with chronic arthritic and muscular ligamentous residuals associated with left shoulder rotator cuff tear and repair, and opined that it was more likely that the Veteran's current shoulder condition was related to his post military service injuries and surgical revisions than to any service-related left shoulder occurrence.  However, he had been instructed that there were no residuals of the in-service injury when asked to issue an opinion, and the Court determined the opinion could not be relied upon by the Board when the subsequent Board decision indicated residuals existed.  During a third VA examination in June 2014, the examiner provided a negative opinion, noting the Veteran's in-service treatment for a left shoulder contusion after falling from a truck but no subsequent mentions of a shoulder condition in service.  He stated that the Veteran was treated for a work-related shoulder injury in 1965, with chronic left shoulder issues documented after that time.  He also stated that the Veteran injured his right arm in 1982 rather than his left shoulder.  The Board notes that the treatment record to which the examiner was referring was a 1972 report of a right humerus fracture, rather than    a 1982 medical record.  

The Board also notes discrepancies between the Veteran's statements to treatment providers and statements made during the course of this appeal have raised serious questions as to the credibility of the Veteran's account of the nature and origin of his left shoulder injury.  For example, the Veteran testified during a 1988 RO hearing that he injured his shoulder in 1963 when he fell down an elevator shaft, hitting his shoulder, head, and teeth, cutting his thigh, and breaking his arm.  He stated he was in the hospital for three days and became aware a week after discharge that he had broken his collar bone and torn all of the muscles in his left shoulder.  During treatment in 1988, at which time the Veteran told care providers he had exaggerated an alcohol dependency so that he could be seen by them regarding his VA compensation claims, he stated that he also broke his leg in the 1963 fall.  During his Board hearing, the Veteran testified that after he fell into     the elevator shaft he went to the hospital, was given pills and a shot in his shoulder, and was sent back to his barracks without any diagnostic studies.  The Veteran's account of a 1982 injury to his left shoulder has also varied.  When seeking treatment in 1982, he reported tenderness in the left shoulder and indicated he had suffered an injury to the shoulder several months before.  However, when asked during both hearings whether he had suffered any post-service injuries to his left shoulder, the Veteran testified that he had not, and indicated he had broken his  right arm in 1982.  Based on these and other inconsistencies in the lay evidence of record, the Board finds the statements made by the Veteran while receiving medical treatment and not actively seeking compensation significantly more probative than those made during pursuit of his claim.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the Veteran are factors that the Board can consider and weigh against a Veteran's lay evidence); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a Veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the claims file and a copy of this remand to a VA orthopedic specialist for review.  After reviewing the evidence in the claims file, the physician should provide responses to the following questions regarding the Veteran's left shoulder.  If the physician determines that an examination or any tests are necessary to render the opinions, such should be scheduled.

(a) Do the reported findings of the July 1984 x-ray study, which stated that an acute buckling cortex could not  be definitely ruled out and may be due to old post traumatic change, corroborate the Veteran's report of a fractured or dislocated left shoulder that occurred in 1982?  Please explain why or why not.

(b) Is it at least as likely as not (50% or greater probability) that the Veteran's current left shoulder disability, including arthritis and residuals of rotator cuff repair, was caused by an April 1963 in-service fall from a truck that caused a left shoulder contusion with muscle pain and limitation in lateral raising of his left arm at the time?  Please explain why or why not.  

(c) Is it at least as likely as not that the bicipital tendonitis of the left shoulder diagnosed after the Veteran's complaints of pain in July 1965 was related to his April 1963 left shoulder injury?  If so, is it at least as likely as not that the current left shoulder condition is a maturation of the bicipital tendonitis?  Please explain the reasons for the opinions provided.

2.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought   on appeal remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



